Citation Nr: 0819361	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  00-18 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1988, from October 1989 to October 1993, and from 
July 1997 to March 1998.  Evidence of record suggests that he 
also had full-time National Guard duty in Active 
Guard/Reserve (AGR) status from January 1, 1999 to July 5, 
2006.  See records from the State of Texas Adjutant General's 
Department.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.  

The Board remanded the issues to the RO via the Appeals 
Management Center (AMC) in Washington, DC in August 2005.  
The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.

The Board must note that there are several issues meriting 
referral to the RO.  First, in a July 1994 VA Form 21-4138, 
the veteran requested service connection for hypertension, 
nervous condition (Gulf War Syndrome), allergic rhinitis and 
scars on both hands.  Review of the claims folder does not 
reveal that RO acknowledged receipt of this statement or that 
these issues have been adjudicated.  

In separate VA Forms 21-4138 dated February 2000, the veteran 
sought increased ratings for his service-connected back, knee 
and ankle disabilities as well as his service-connected 
hernia, and also requested service connection for bilateral 
shin splints, epididymitis and urinary infections.  A March 
2000 letter acknowledged the service connection claims but 
not the claims for increased rating; further review of the 
claims folder does not reveal that the RO has addressed these 
issues further.  

Finally, in a May 2002 VA Form 21-4138, the veteran sought 
service connection for a cervical spine disorder on both a 
direct basis and as secondary to his service-connected back, 
knee and ankle disabilities.  In a July 2002 letter, the RO 
acknowledged receipt of this claim and informed him that 
under 38 C.F.R. § 700(a)(1), payment of compensation will not 
be paid to any person for any time for which he or she 
receives active service pay.  The RO then noted that since 
the veteran remained on active duty status with the National 
Guard, it had to deny the claim for VA benefits.  As 
discussed below, the veteran's active duty status with the 
National Guard should not have affected the adjudication of 
his claim.  See VAOPGCPREC 10-2004.  

In light of the foregoing, the issues raised in the July 
1994, February 2000 and May 2002 VA Forms 21-4138 are 
REFERRED to the RO for appropriate action.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As noted in the Introduction, the veteran had three periods 
of active service between November 1987 and March 1998.  
Review of the claims folder indicates that the veteran filed 
his claim for service connection in November 1996, just prior 
to entering his third period of service.  See VA Form 21-526.  
He also had subsequent full-time National Guard duty in AGR 
status from January 1, 1999 to July 5, 2006.  See records 
from the State of Texas Adjutant General's Department.  The 
Board notes that the veteran's re-entry on active duty in 
July 1997 and any full-time AGR status duty beginning in 
January 1999 does not affect the adjudication of his claim.  
See VAOPGCPREC 10-2004.  

The veteran's AGR status has not been verified.  On remand, 
the RO/AMC should verify this period of full-time duty and 
obtain any related DD 214(s).  The RO/AMC should also 
ascertain whether there are any missing service medical 
records and make efforts to associate any missing records 
with the claims folder.  
As part of the Board's August 2005 remand, the RO/AMC was 
instructed to contact the National Personnel Records Center 
(NPRC) and request the veteran's complete service medical 
records, if available.  Pursuant to the remand instructions, 
the RO/AMC submitted a Personnel Information Exchange System 
(PIES) request to the NPRC for any and all service medical 
records from the three periods of active service.  The NPRC 
responded that there were no records at that facility.  See 
Request for Information.  The RO/AMC also contacted the 
Records Management Center (RMC) and requested service medical 
records from the veteran's third period of active service.  
The RMC's response indicated that several searches of the 
facility had been conducted and it had been unable to locate 
the requested service medical records.  The RMC also 
indicated that its filing system had been "flagged" to show 
interest in the event the record is found in the future, such 
that the RMC could immediately forward the records to the 
requesting station.  See April 2006 email.  Despite the fact 
that the RMC has "flagged" interest in these records, since 
the claims must be remanded for other development, the RO/AMC 
should again request the records from the veteran's third 
period of active service from the RMC.  

The veteran underwent three VA compensation and pension (C&P) 
examinations pursuant to the Board's remand.  Skin and 
neurological disorders examinations were conducted in March 
2006 by the same VA examiner.  During the skin examination, 
the examiner reported that the veteran served in the military 
between 1989 and 1993; during the neurological disorders 
examination, the examiner indicated that post-service medical 
records for the years 1993-2004 had been reviewed.  It 
appears, therefore, that the VA examiner only considered the 
veteran's first two periods of active service.  The examiner 
who conducted the April 2006 mental disorders examination 
also only considered the veteran's active duty between 1989 
and 1993.  As such, the veteran's third period of active 
service from July 1997 to March 1998, as well as his 
subsequent AGR duty, was not adequately considered when the 
VA examiners provided their opinions.  In light of the 
foregoing, the Board finds that fundamental fairness to the 
veteran warrants the scheduling of new VA skin, neurological 
disorders and mental disorders examinations that take into 
account the veteran's complete record of service.   

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other indicated 
agency and request verification of the 
complete dates of the veteran's National 
Guard duty in Active Guard/Reserve (AGR) 
status, as well as the type of service 
during this period of enlistment, i.e., 
whether it was active duty, active duty 
for training, or inactive duty for 
training.  All periods of active duty for 
training or inactive duty for training 
should be separately noted.  

Also, request a copy of the veteran's DD 
214 and copies of his complete service 
medical records (to include all entrance 
and separation physicals and clinical 
records) from any period of AGR status 
duty, from appropriate sources.  Document 
all efforts made in connection with this 
request.

2.  Contact the Records Management Center 
(RMC) and request records from the 
veteran's third period of active service, 
July 1997 to March 1998.  Document all 
efforts made in connection with this 
request.

3.  Schedule the veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is asked to provide an 
opinion as to the diagnosis and date of 
onset of any current skin disorder(s) 
found to be present.  

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service (to 
include the period of AGR status from 
January 1999 to July 2006) or is related 
to any in-service disease or injury.

For any skin disorder that had its onset 
prior to any period of active service, 
the examiner should provide an opinion as 
to whether it was aggravated (underwent a 
permanent increase in severity) beyond 
its natural progression during service, 
to include the period of AGR status from 
January 1999 to July 2006.  

A rationale for any opinion expressed 
should be provided.

4.  Schedule the veteran for a VA 
neurological disorders or appropriate 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is asked to provide an 
opinion as to the diagnosis and date of 
onset of any current sleep disorder(s) 
found to be present.  

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service (to 
include the period of AGR status from 
January 1999 to July 2006) or is related 
to any in-service disease or injury.

For any sleep disorder that had its onset 
prior to any period of active service, 
the examiner should provide an opinion as 
to whether it was aggravated (underwent a 
permanent increase in severity) beyond 
its natural progression during service, 
to include the period of AGR status from 
January 1999 to July 2006.  

A rationale for any opinion expressed 
should be provided.

5.  Schedule the veteran for a VA mental 
disorders examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is asked to provide an 
opinion as to the diagnosis and date of 
onset of any current psychiatric 
disorder(s) found to be present.  

For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
had its onset during active service (to 
include the period of AGR status from 
January 1999 to July 2006) or is related 
to any in-service disease or injury.

For any psychiatric disorder that had its 
onset prior to any period of active 
service, the examiner should provide an 
opinion as to whether it was aggravated 
(underwent a permanent increase in 
severity) beyond its natural progression 
during service, to include the period of 
AGR status from January 1999 to July 
2006.  

A rationale for any opinion expressed 
should be provided.

6.  Thereafter, readjudicate the claims. 
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



